DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “606” has been used to designate both: 
the map

    PNG
    media_image1.png
    126
    413
    media_image1.png
    Greyscale

 and the delivery location  

    PNG
    media_image2.png
    78
    364
    media_image2.png
    Greyscale

in Figure 6.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” has been used to designate both: 
Past Order Information

    PNG
    media_image3.png
    78
    299
    media_image3.png
    Greyscale

 and Mapping Information Database  

    PNG
    media_image4.png
    71
    310
    media_image4.png
    Greyscale

in Figure 8.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
[0017] Callout for “agent during a prior deliveries to the delivery locations” should be “agent during a prior delivery to the delivery locations’’.

    PNG
    media_image5.png
    28
    592
    media_image5.png
    Greyscale
   

[0030] Both callouts for “mapping information database 144” should be “mapping information database 148”.

    PNG
    media_image5.png
    28
    592
    media_image5.png
    Greyscale
   

    PNG
    media_image6.png
    23
    589
    media_image6.png
    Greyscale


[0041] Callout for “display 220” should be “display 202’’.

    PNG
    media_image7.png
    42
    681
    media_image7.png
    Greyscale
   

[0046] Callout for “agent device 126” should be “agent device 125”.

    PNG
    media_image8.png
    37
    682
    media_image8.png
    Greyscale
   

[0056] Callout for “high-resolution mapping information five and 22 is added” should be “high-resolution mapping information 522 is added”.

    PNG
    media_image9.png
    39
    686
    media_image9.png
    Greyscale
   

[0076] Callout for “and the past order information 148” should be “and the past order information 155”.

    PNG
    media_image10.png
    72
    687
    media_image10.png
    Greyscale
   

Examiner notes that the informalities listed above do not reflect the total amount of informalities within the Applicant’s Specification. It is advised to review the Specification to catch any unlisted informalities.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al. (US-2020/0074386-A1), hereinafter “Edwards”.

Regarding claim 1, Edwards teaches a system comprising:
one or more processors; and
(Edwards, Para 3:

    PNG
    media_image11.png
    91
    654
    media_image11.png
    Greyscale

; Edwards describes the use of one or more processors;) 
one or more computer-readable media storing instructions executable to configure the one or more processors to perform operations including: receiving, by the one or more processors, from an agent device, an image and associated latitude and longitude information corresponding to a location at which the image was captured; 
(Edwards, Para 4:

    PNG
    media_image12.png
    531
    650
    media_image12.png
    Greyscale

; Edwards describes processors receiving registration information in the form of images and GPS (latitude and longitude) coordinates;) 

providing, by the one or more processors, the image as input to a machine-learning model previously trained to determine whether the received image includes a threshold amount of information to indicate that received latitude and longitude information indicate a location of a delivery location corresponding to the received image; and
(Edwards, Para 12:

    PNG
    media_image13.png
    212
    533
    media_image13.png
    Greyscale

;
Edwards, Para 41:

    PNG
    media_image14.png
    96
    652
    media_image14.png
    Greyscale

;
Edwards, Para 22:

    PNG
    media_image15.png
    330
    529
    media_image15.png
    Greyscale

;)  
based at least in part on an output of the machine-learning model indicating that the received image meets the threshold, storing, by the one or more processors, the associated latitude and longitude information as mapping information associated with the delivery location.
(Edwards, Para 24:

    PNG
    media_image16.png
    169
    525
    media_image16.png
    Greyscale

;)

Regarding claim 2, Edwards teaches the system as recited in claim 1, the operations further comprising:
determining that a subsequently received request for an item is for delivery to the delivery location; and
(Edwards, Para 20:

    PNG
    media_image17.png
    141
    513
    media_image17.png
    Greyscale

 ; Edwards describes an identification step where a user is associated with a request;) 
retrieving the mapping information associated with the delivery location for use in generating a map to be presented on an agent device for delivery of the item to the delivery location.
(Edwards, Para 34:

    PNG
    media_image18.png
    117
    506
    media_image18.png
    Greyscale

; Edwards describes an example where the delivery mapping is shown on smart glasses;
Edwards, Para 40:

    PNG
    media_image19.png
    198
    627
    media_image19.png
    Greyscale

; Edwards describes an example where the delivery mapping is shown on a mobile device;)

Regarding claim 4, Edwards teaches the system as recited in claim 1, the operations further comprising:
receiving another image and different associated latitude and longitude for the delivery location; providing the other image as input to the machine-learning model; based at least in part on an output of the machine-learning model indicating that the other image meets the threshold, storing the storing the different associated latitude and longitude information as mapping information associated with the delivery location; and
(Edwards, Para 80:

    PNG
    media_image20.png
    347
    633
    media_image20.png
    Greyscale

; Edwards describes receiving additional delivery information and storing the information;) 
determining a consensus mapping information for the delivery location based on the latitude and longitude information and the different associated latitude and longitude information.
(Edwards, Para 45:

    PNG
    media_image21.png
    483
    633
    media_image21.png
    Greyscale

; Edwards describes a processing step for improving the accuracy of the location information;)

Regarding claim 7, Edwards teaches the system as recited in claim 1, wherein the threshold amount of information includes a delivered item and at least one of an entrance portion, a door portion, or a unit number.
(Edwards, Para 22:

    PNG
    media_image22.png
    337
    631
    media_image22.png
    Greyscale

;)

Regarding claims 8-9, 11, and 14, they recite the system of claims 1-2, 4, and 7, respectively, as a method. Edwards discloses the method:
(Edwards, Para 5:

    PNG
    media_image23.png
    120
    523
    media_image23.png
    Greyscale

;)
With respect to the remaining limitations of claims 8-9, 11, and 14, the analyses in rejecting claims 1-2, 4, and 7 are equally applicable to claims 8-9, 11, and 14, respectively.

Regarding claims 15-16 and 18, they recite the system of claims 1-2 and 4, respectively, as a non-transitory computer-readable medium. Edwards discloses the non-transitory computer-readable medium:
(Edwards, Para 68:

    PNG
    media_image24.png
    145
    627
    media_image24.png
    Greyscale

;)
With respect to the remaining limitations of claims 15-16 and 18, the analyses in rejecting claims 1-2 and 4 are equally applicable to claims 15-16 and 18, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Kipust et al. (US-2018/0121875-A1 hereinafter “Kipust”).

Regarding claim 3, Edwards teaches the system as recited in claim 1, but does not expressly disclose “the operations further comprising: receiving feedback indicating that an item associated with the received image was not received or was in a wrong location; and removing the associated latitude and longitude information from being associated with the delivery location as mapping information.”
Kipust teaches:
the operations further comprising:
receiving feedback indicating that an item associated with the received image was not received or was in a wrong location; and removing the associated latitude and longitude information from being associated with the delivery location as mapping information.
(Kipust, Para 27:

    PNG
    media_image25.png
    179
    635
    media_image25.png
    Greyscale

; Kipust describes a feedback information process that allows customers to give notice of successful or failed deliveries;
Kipust, Para 34:

    PNG
    media_image26.png
    175
    634
    media_image26.png
    Greyscale

; Kipust teaches that the delivery service may use delivery feedback for updating customer information;
Kipust, Para 39:

    PNG
    media_image27.png
    174
    627
    media_image27.png
    Greyscale

;) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the delivery information system of Edwards such that feedback was used to identify the delivery status of the item delivered and that status was used to determine if the current location information associated with the delivery should be removed, as taught by Kipust.
The suggestion/motivation for doing so would have been to avoid a failed delivery to the same location in a future delivery service request and to make the system robust to delivery failure overall.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Edwards with Kipust to obtain the invention as specified in claim 3.

Regarding claim 10, it recites the system of claim 3, respectively, as a method. 
With respect to the remaining limitations of claim 10, the analyses in rejecting claim 3 is equally applicable to claim 10, respectively.

Regarding claim 17, it recites the system of claim 3, respectively, as a non-transitory computer-readable medium. 
With respect to the remaining limitations of claim 17, the analyses in rejecting claim 3 is equally applicable to claim 17, respectively.



Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Li et al. (US-2018/0285653-A1 hereinafter “Li”).
Regarding claim 5, Edwards teaches the system as recited in claim 1, the operations further comprising: receiving another image and different associated latitude and longitude for a different delivery location; providing the other image as input to the machine-learning model;
(Edwards, Para 104:

    PNG
    media_image28.png
    175
    631
    media_image28.png
    Greyscale

; Edwards describes receiving additional delivery images and location data for the machine learning model;)
	Edwards does not expressly disclose: “and based at least in part on an output of the machine-learning model indicating that the other image does not meet the threshold, excluding the different associated latitude and longitude information from being associated with mapping information for the different delivery location.”
	Li teaches:
and based at least in part on an output of the machine-learning model indicating that the other image does not meet the threshold, excluding the different associated latitude and longitude information from being associated with mapping information for the different delivery location.
(Li, Para 107:

    PNG
    media_image29.png
    196
    530
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    63
    522
    media_image30.png
    Greyscale

; Li teaches the removal of processing noise through the use of a defined threshold;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the delivery information system of Edwards such that output from the machine-learning model was compared to a threshold to determine the inclusion or exclusion of additional delivery data being used to tune the machine-learning model, as taught by Li.
The suggestion/motivation for doing so would have been to remove false data and subsequently increase the accuracy of the model.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Edwards with Li to obtain the invention as specified in claim 5.

Regarding claim 12, it recites the system of claim 5, respectively, as a method. 
With respect to the remaining limitations of claim 12, the analyses in rejecting claim 5 is equally applicable to claim 12, respectively.

Regarding claim 19, it recites the system of claim 5, respectively, as a non-transitory computer-readable medium. 
With respect to the remaining limitations of claim 19, the analyses in rejecting claim 5 is equally applicable to claim 19, respectively.



Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Schubert et al. (US-2019/0286124-A1 hereinafter “Schubert”).
Regarding claim 6, Edwards teaches the system as recited in claim 1, but does not expressly disclose the operations further comprising training the machine learning model using a plurality of images of past delivery locations for a plurality of past deliveries to densely populated structures.
Schubert teaches:
the operations further comprising training the machine learning model using a plurality of images of past delivery locations for a plurality of past deliveries to densely populated structures.
(Schubert, Para 40:

    PNG
    media_image31.png
    114
    628
    media_image31.png
    Greyscale

; Schubert describes a model being updated on previous model for previous delivers. While Schubert does not expressly disclose past deliveries to densely populated structures, Edwards addresses the need for a robust delivery system to combat the increase in the quantity of package thefts
	Edwards, Para 11:
	
    PNG
    media_image32.png
    113
    526
    media_image32.png
    Greyscale

; The teachings of Edwards are made with delivery to densely populated structures such as workplaces;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the delivery information system of Edwards such that the training of the machine learning model used a plurality of previously delivery data, as taught by Schubert.
The suggestion/motivation for doing so would have been to increase accuracy of the model through iterative training as is well known in the art.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Edwards with Schubert to obtain the invention as specified in claim 6.

Regarding claim 13, it recites the system of claim 6, respectively, as a method. 
With respect to the remaining limitations of claim 13, the analyses in rejecting claim 6 is equally applicable to claim 13, respectively.

Regarding claim 20, it recites the system of claim 6, respectively, as a non-transitory computer-readable medium. 
With respect to the remaining limitations of claim 20, the analyses in rejecting claim 6 is equally applicable to claim 20, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662/





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662